                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0133-JCC
10                              Plaintiff,                     ORDER
11          v.

12   DAVIS BATEMAN,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue the
16   trial date and pretrial motions deadline (Dkt. No. 15). Defendant has filed a speedy trial waiver
17   up to and including February 28, 2020. (Dkt. No. 16.) Having thoroughly considered the filings,
18   and based on the facts set forth in Defendant’s motion, the Court FINDS as follows:
19          1.       Taking into account the exercise of due diligence, a failure to grant a continuance
20   in this case would deny defense counsel reasonable time necessary for effective preparation due
21   to counsel’s need for more time to review the evidence, consider possible defenses, and gather
22   evidence material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
23          2.       Failure to grant a continuance would likely result in the miscarriage of justice, as
24   set forth in 18 U.S.C. § 3161(h)(7)(B)(i);
25          3.       The additional time requested is a reasonable period of delay, as Defendant has
26   requested more time to prepare for trial, investigate the matter, gather evidence material to the


     ORDER
     CR19-0133-JCC
     PAGE - 1
 1   defense, and consider possible defenses;

 2          4.       The ends of justice will best be served by a continuance, and the ends of justice

 3   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18

 4   U.S.C. § 3161(h)(7)(A); and

 5          5.       The additional time requested between the current trial date of September 23,

 6   2019 and the new trial date is necessary to provide defense counsel reasonable time to prepare

 7   for trial considering counsel’s schedule and all of the facts set forth above.

 8          For those reasons, Defendant’s unopposed motion (Dkt. No. 15) is GRANTED. The
 9   Court ORDERS that the trial in this matter is CONTINUED from September 23, 2019 to
10   February 18, 2020 at 9:30 a.m. The parties shall file any pretrial motions no later than December
11   20, 2019. It is further ORDERED that the time between the date of this order and the new trial
12   date is excludable time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.
13          DATED this 16th day of August 2019.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0133-JCC
     PAGE - 2
